ACCEPTED
                                                                                                     01-15-00790-CV
                                                                                          FIRST COURT OF APPEALS
                                                                                                  HOUSTON, TEXAS
                                                                                               9/22/2015 11:30:31 AM
                                                                                               CHRISTOPHER PRINE
                                                                                                              CLERK

                                            NO. 01-15-00790-CV

                                     IN THE COURT OF APPEALS                        FILED IN
                                                                             1st COURT OF APPEALS
                                                                                 HOUSTON, TEXAS
                              FOR THE FIRST DISTRICT OF TEXAS                9/22/2015 11:30:31 AM
                                                                             CHRISTOPHER A. PRINE
                           AT HOUSTON                                                 Clerk
__________________________________________________________________

LATTER DAY DELIVERANCE REVIVAL CHURCH                                             APPELLANT

V.

THE HOUSTON HOUSING AUTHORITY                            APPELLEE
__________________________________________________________________

                  DESIGNATION OF LEAD COUNSEL
             [filed by Appellee Houston Housing Authority]
__________________________________________________________________


         Appellee Houston Housing Authority designates P. Michael Jung as its lead

counsel in this appeal.


                                           Respectfully submitted,

                                                       /s/ P. Michael Jung
                                                       P. MICHAEL JUNG
                                                       State Bar No. 11054600
                                                       KEVIN J. MAGUIRE
                                                       State Bar No. 12827900
SAMUEL J. LOUIS                                        KIMBERLY H. MURPHY
State Bar No. 12588040                                 State Bar No. 24075619




DESIGNATION OF LEAD COUNSEL – Page 1
SP-#7215497-v1-HHA_Designation_of_Lead_Counsel.docx
Strasburger & Price, LLP                                 Strasburger & Price, LLP
909 Fannin Street, Suite 2300                            901 Main Street, Suite 4400
Houston, TX 77010                                        Dallas, Texas 75202-3794
713.951.5604                                             214.651.4300
832.397.3503 (telecopy)                                  214.651.4330 (telecopy)
sam.louis@strasburger.com                                michael.jung@strasburger.com
                                                         kevin.maguire@strasburger.com
                                                         kim.murphy@strasburger.com

                                    ATTORNEYS FOR APPELLEE


                                    CERTIFICATE OF SERVICE


         I hereby certify that this Designation of Lead Counsel has been served on all

parties to this appeal by electronic service through eFile Texas.gov on: Aaron

Street, Esq., Attorney for Appellant Latter Day Deliverance Revival Church; and

Hiram S. Sasser III, Esq., Attorney for Appellant Latter Day Deliverance Revival

Church; both on this 22nd day of September, 2015.


                                                      /s/ P. Michael Jung
                                                      P. MICHAEL JUNG




DESIGNATION OF LEAD COUNSEL – Page 2
SP-#7215497-v1-HHA_Designation_of_Lead_Counsel.docx